           Case 1:19-cv-11303-VSB Document 24 Filed 05/18/20 Page 1 of 1

                                                                                                      5/18/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
RICARDO VELASQUEZ,                                                      :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-11303 (VSB) (JLC)
                                                                        :
BX4 LLC, d/b/a BEST BARBER, 694 10TH                                    :
AVENUE, LLC,                                                            :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated May 15, 2020 (Dkt. No. 22), Judge Broderick referred this

case to me for settlement. The parties are directed to advise the Court within 30 days of the date

of this Order when they wish to schedule a settlement conference. The parties should do so by

filing a letter-motion on the docket that indicates at least three dates that are mutually convenient

for the parties. Alternatively, counsel are free to e-mail my deputy clerk, David Tam, at

David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties and the Court.

Given the state's extension of the current stay-at-home policy in light of the COVID-19

pandemic, any settlement conference in the foreseeable future will likely be conducted

telephonically. Using the Court’s conference line system, the Court will begin the settlement

conference in joint session with all parties on the line before breaking into private session and

speaking to the parties individually, as the technology the Court is using can facilitate breakout

sessions with each side.


        SO ORDERED.

Dated: May 18, 2020
       New York, New York
